
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


2004 EQUITY INCENTIVE PLAN FOR DIRECTORS OF
OWENS-ILLINOIS, INC.


        OWENS-ILLINOIS, INC., a corporation organized under the laws of the
State of Delaware (the "Company"), hereby amends and restates in its entirety
the Stock Option Plan for Directors of Owens-Illinois, Inc., which was adopted
on March 11, 1994 and amended effective March 1, 1996, as the 2004 Equity
Incentive Plan for Directors of Owens-Illinois, Inc. The purposes of this Equity
Incentive Plan are as follows:

        (1)   To further the growth, development and financial success of the
Company by providing additional incentives to certain members of its Board of
Directors who are not employees of the Company, by assisting them to become
owners of common stock of the Company and thus to benefit directly from its
growth, development and financial success.

        (2)   To enable the Company to obtain and retain the services of the
type of outside directors considered essential to the long-range success of the
Company by providing and offering them an opportunity to become owners of common
stock of the Company under grants and awards of options, restricted stock and
restricted stock units.

        The Plan shall be effective upon the date it is approved by the
Company's stockholders ("Effective Date").


ARTICLE I
DEFINITIONS


        Whenever the following terms are used in this Plan, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
shall include the plural, where the context so indicates.

Section 1.1—Award

        "Award" shall mean an Option, Restricted Stock or Restricted Stock Unit
granted or awarded under this Plan.

Section 1.2—Board

        "Board" shall mean the Board of Directors of the Company.

Section 1.3—Code

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

Section 1.4—Committee

        "Committee" shall mean a committee of the Board appointed to administer
the Plan, as provided in Section 8.1.

Section 1.5—Common Stock

        "Common Stock" shall mean the Company's common stock, $.01 par value.

Section 1.6—Company

        "Company" shall mean Owens-Illinois, Inc. In addition, "Company" shall
mean any corporation assuming, or issuing new employee stock options in
substitution for, Options, outstanding under the Plan, in a transaction to which
Section 424(a) of the Code would apply if such Options were "incentive stock
options" within the meaning of Section 422 of the Code.

--------------------------------------------------------------------------------




Section 1.7—Director

        "Director" shall mean a member of the Board, whether he is such a member
at the time this Plan is adopted or becomes such a member subsequent to the
adoption of this Plan, who is not an employee of the Company or of any
corporation which is a Parent Corporation or a Subsidiary.

Section 1.8—Effective Date

        "Effective Date" shall have the meaning set forth in the preamble of
this Plan.

Section 1.9—Exchange Act

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

Section 1.10—Fair Market Value

        "Fair Market Value" of a share of the Company's stock as of a given date
shall be: (i) the closing price of a share of the Company's stock on the
principal exchange on which shares of the Company's stock are then trading, if
any, on the day previous to such date, or, if shares were not traded on the day
previous to such date, then on the next preceding trading day during which a
sale occurred; or (ii) if such stock is not traded on an exchange but is quoted
on NASDAQ or a successor quotation system, either (1) the last sales price (if
the stock is then listed as a National Market Issue under the NASD National
Market System) or (2) the mean between the closing representative bid and asked
prices (in all other cases) for the stock on the day previous to such date as
reported by NASDAQ or such successor quotation system; or (iii) if such stock is
not publicly traded on an exchange and not quoted on NASDAQ or a successor
quotation system, the mean between the closing bid and asked prices for the
stock, on the day previous to such date, as determined in good faith by the
Committee; or (iv) if the Company's stock is not publicly traded, the fair
market value established by the Committee acting in good faith.

Section 1.11—Holder

        "Holder" shall mean a Director to whom an Award is granted or awarded
under the Plan.

Section 1.12—Option

        "Option" shall mean an option to purchase Common Stock, granted under
Article III of this Plan.

Section 1.13—Optionee

        "Optionee" shall mean a Director to whom an Option is granted under the
Plan.

Section 1.14—Parent Corporation

        "Parent Corporation" shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

Section 1.15—Plan

        "Plan" shall mean this 2004 Equity Incentive Plan for Directors of
Owens-Illinois, Inc.

Section 1.16—Restricted Stock

        "Restricted Stock" shall mean Common Stock awarded under Article VI of
this Plan.

2

--------------------------------------------------------------------------------




Section 1.17—Restricted Stock Agreement

        "Restricted Stock Agreement" shall mean Restricted Stock Agreement as
provided in Section 6.3.

Section 1.18—Restricted Stock Unit

        "Restricted Stock Unit" shall mean a unit of Restricted Stock awarded
under Article VII of this Plan.

Section 1.19—Restricted Stock Unit Agreement

        "Restricted Stock Unit Agreement" shall mean Restricted Stock Unit
Agreement as provided in Section 7.3.

Section 1.20—Rule 16b-3

        "Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended in the future.

Section 1.21—Securities Act

        "Securities Act" shall mean the Securities Act of 1933, as amended.

Section 1.22—Stock Option Agreement

        "Stock Option Agreement" shall mean Stock Option Agreement as provided
in Section 4.1.

Section 1.23—Subsidiary

        "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. "Subsidiary" shall also mean any partnership
in which the Company and/or any Subsidiary owns more than 50% of the capital or
profits interests.

Section 1.24—Termination of Membership

        "Termination of Membership" shall mean the time when a Holder's
membership on the Board of the Company or of a Parent Corporation or a
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death, total
disability or retirement, but excluding (i) terminations where there is a
simultaneous reelection to or other reestablishment of membership on the Board
of the Company or of a Parent Corporation or a Subsidiary (ii) terminations
resulting from the normal expiration of the director's term or
(iii) terminations where the Optionee continues a relationship (e.g., as an
employee or as a consultant) with the Company, a Parent Corporation or a
Subsidiary. The Committee, in its absolute discretion, shall determine the
effect of all other matters and questions relating to Termination of Membership,
including, but not by way of limitation, the question of whether a Termination
of Membership resulted from a discharge for good cause, and all questions of
whether particular leaves of absence constitute Terminations of Membership.

Section 1.25—Transferable Option

        "Transferable Option" means an Option which by its terms, as determined
by the Committee and set forth in the applicable Stock Option Agreement (or an
amendment thereto), may be transferred by the Optionee, in writing and with
written notice thereof to the Committee, by gift, without the receipt

3

--------------------------------------------------------------------------------




of any consideration, (i) to such Optionee's spouse; or (ii) to any child or
more remote lineal descendant of such Optionee or to the spouse of any such
child or more remote lineal descendant; or (iii) to any trust, custodianship, or
other similar fiduciary relationship maintained for the benefit of the Optionee
and/or any one or more of such persons listed in (i) or (ii) herein; or (iv) to
any limited liability company or partnership, all of whose members or partners
consist of the Optionee and/or any one or more of such persons listed in (i),
(ii) or (iii) herein; or (v) to any non-profit organization or charitable trust,
contributions to which qualify for an income tax deduction under Section 170(c)
of the Code, but is otherwise nontransferable except by will or the applicable
laws of descent and distribution.

Section 1.26—Transferee

        "Transferee" shall mean any person or entity to whom or to which an
Optionee has transferred a Transferable Option.


ARTICLE II
SHARES SUBJECT TO PLAN


Section 2.1—Shares Subject to Plan

        The shares of stock subject to Options, awards of Restricted Stock and
issuance upon the vesting of Restricted Stock Units shall be shares of Common
Stock. The aggregate number of such shares which may be issued upon the exercise
of such Options, upon any such awards of Restricted Stock or upon the vesting of
such Restricted Stock Units shall not exceed 525,000. For purposes of
determining the number of shares of Common Stock that may be issued under the
Plan, such number shall increase by the number of shares tendered or
relinquished to the Company (a) in connection with the exercise of an Option or
(b) in payment of federal, state and local income tax withholding liabilities
upon exercise of an Option or award or vesting of Restricted Stock or Restricted
Stock Units.

Section 2.2—Unexercised or Unvested Awards

        If any Option expires or is cancelled without having been fully
exercised, the number of shares subject to such Option but as to which such
Option was not exercised prior to its expiration or cancellation may again be
granted hereunder, subject to the limitations of Section 2.1. If any Restricted
Stock is repurchased by the Company or forfeited in connection with a
Termination of Membership or otherwise, the number of shares repurchased or
forfeited may again be granted hereunder, subject to the limitations of
Section 2.1. If any Restricted Stock Unit is forfeited in connection with a
Termination of Membership or otherwise, the number of shares forfeited may again
be granted hereunder, subject to the limitations of Section 2.1.

Section 2.3—Changes in Company's Shares

        In the event that the outstanding shares of Common Stock are hereafter
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation, by reason of
reorganization, merger, consolidation, recapitalization or reclassification, or
the number of shares is increased or decreased by reason of a stock split-up,
stock dividend, combination of shares or any other increase or decrease in the
number of such shares of Common Stock effected without receipt of consideration
by the Company (provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been "effected without receipt of
consideration"), the Committee shall make appropriate adjustments in the number
and kind of shares for the purchase of which Options may be granted, which may
be awarded as Restricted Stock or which may be issued upon the vesting of
Restricted Stock Units, including adjustments of the limitations in Section 2.1
on the maximum number and kind of shares which may be issued on the exercise of
Options, for awards of Restricted Stock and on the vesting of Restricted Stock
Units.

4

--------------------------------------------------------------------------------





ARTICLE III
GRANTING OF OPTIONS


Section 3.1—Eligibility

        Any Director of the Company or of any corporation which is then a Parent
Corporation or a Subsidiary shall be eligible to be granted Options.

Section 3.2—Granting of Options

        (a)   The Committee shall from time to time, in its absolute discretion:

        (i)    Determine the Directors (including those to whom Options have
been previously granted under the Plan) as in its opinion should be granted
Options; and

        (ii)   Determine the number of shares to be subject to such Options
granted to such Directors; and

        (iii)  Determine the terms and conditions of such Options, consistent
with the Plan, including, but not limited to, such terms and conditions as may
be required in order to make an Option a Transferable Option.

        (b)   Upon the selection of a Director to be granted an Option, the
Committee shall instruct the appropriate officer or officers of the Company to
issue such Option and may impose such conditions on the grant of such Option as
it deems appropriate.


ARTICLE IV
TERMS OF OPTIONS


Section 4.1—Stock Option Agreement

        Each Option shall be evidenced by a written Stock Option Agreement,
which shall be executed by the Optionee and an authorized officer of the Company
and which shall contain such terms and conditions as the Committee shall
determine, consistent with the Plan. Stock Option Agreements evidencing
Transferable Options shall contain (or may be amended to contain) such terms and
conditions as may be necessary to meet the definition of a Transferable Option
under Section 1.25 hereof.

Section 4.2—Option Price

        The price of the shares subject to each Option shall be set by the
Committee; provided, however, that the price per share shall be not less than
100% of the Fair Market Value of such shares on the date such Option is granted.

Section 4.3—Commencement of Exercisability

        (a)   No Option may be exercised in whole or in part during the first
year after such Option is granted, except as may be provided in Sections 4.3(c)
and 4.5.

        (b)   Subject to the provisions of Sections 4.3(a), 4.3(c) and 4.5,
Options shall become exercisable at such times and in such installments (which
may be cumulative) as the Committee shall provide in the terms of each
individual Option; provided, however, that by a resolution adopted after an
Option is granted the Committee may, on such terms and conditions as it may
determine to be appropriate and subject to Sections 4.3(a), 4.3(c) and 4.5,
accelerate the time at which such Option or any portion thereof may be
exercised.

5

--------------------------------------------------------------------------------




        (c)   No portion of an Option which is unexercisable at Termination of
Membership shall thereafter become exercisable; provided, however, that
provision may be made that such Option shall become exercisable in the event of
a Termination of Membership because of the Optionee's retirement or total
disability (each as determined by the Committee in accordance with Company
policies) or death.

Section 4.4—Expiration of Options

        (a)   No Option may be exercised to any extent by anyone after the first
to occur of the following events:

        (i)    The expiration of ten years and one day from the date the Option
was granted; or

        (ii)   Except in the case of (A) any Optionee who is totally disabled
(as determined by the Committee in accordance with Company policies), or (B) any
Optionee who retires within the meaning of clause (iv) below, or (C) any
Optionee who dies or (D) any Optionee whose right to exercise his Option is
extended by the Committee pursuant to clause (vi) below, the expiration of three
months from the date of the Optionee's Termination of Membership for any reason
unless the Optionee dies within said three-month period; or

        (iii)  In the case of any Optionee who is totally disabled (as
determined by the Committee in accordance with Company policies), the expiration
of one year from the date of the Optionee's Termination of Membership by reason
of his disability unless the Optionee dies within said one-year period; or

        (iv)  In the case of any Optionee who retires (as determined by the
Committee in accordance with Company policies), the expiration of three years
from the date of the Optionee's Termination of Membership by reason of such
retirement; or

        (v)   The expiration of one year from the date of the Optionee's death;
or

        (vi)  In the case of any Optionee whose right to exercise his Option is
extended by the Committee, which extension shall not exceed three years from the
date of Optionee's Termination of Membership, the date upon which such extension
expires.

        (b)   Subject to the provisions of Section 4.4(a), the Committee shall
provide, in the terms of each individual Option, when such Option expires and
becomes unexercisable; and (without limiting the generality of the foregoing)
the Committee may provide in the terms of individual Options that said Options
expire immediately upon a Termination of Membership; provided, however, that
provision may be made that such Option shall become exercisable in the event of
a Termination of Membership because of the Optionee's retirement or total
disability (each as determined by the Committee in accordance with Company
policies) or death.

Section 4.5—Merger, Consolidation, Acquisition, Liquidation or Dissolution

        Notwithstanding the provisions of Section 9.4, in its absolute
discretion, and on such terms and conditions as it deems appropriate, the
Committee may provide by the terms of any Option that such Option cannot be
exercised after the merger or consolidation of the Company with or into another
corporation, the acquisition by another corporation or person (excluding any
employee benefit plan of the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company) of all or
substantially all of the Company's assets or 51% or more of the Company's then
outstanding voting stock, or the liquidation or dissolution of the Company; and
if the Committee so provides, it may, in its absolute discretion and on such
terms and conditions as it deems appropriate, also provide, either by the terms
of such Option or by a resolution adopted prior to the occurrence of such
merger, consolidation, acquisition, liquidation or dissolution, that, for some
period of time prior to

6

--------------------------------------------------------------------------------




such event, such Option shall be exercisable as to all shares covered thereby,
notwithstanding anything to the contrary in Section 4.3(a), Section 4.3(b)
and/or any installment provisions of such Option.


ARTICLE V
EXERCISE OF OPTIONS


Section 5.1—Persons Eligible to Exercise

        During the lifetime of the Optionee, only he or his Transferee, if any,
may exercise an Option (or any portion thereof) granted to him. After the death
of the Optionee, any exercisable portion of an Option may, prior to the time
when such portion becomes unexercisable under the Plan or the applicable Stock
Option Agreement, be exercised by his Transferee, if any, or by his personal
representative or any other person empowered to do so under the deceased
Optionee's will or under the then applicable laws of descent and distribution.
All of the terms and conditions of any Option in the hands of the Optionee
during his lifetime shall be and remain fully applicable and binding on his
Transferee, if any, and on any other person who may become eligible to exercise
such Option.

Section 5.2—Partial Exercise

        At any time and from time to time prior to the time when any exercisable
Option or exercisable portion thereof becomes unexercisable under the Plan or
the applicable Stock Option Agreement, such Option or portion thereof may be
exercised in whole or in part; provided, however, that the Company shall not be
required to issue fractional shares and the Committee may, by the terms of the
Option, require any partial exercise to be with respect to a specified minimum
number of shares.

Section 5.3—Manner of Exercise

        An exercisable Option, or any exercisable portion thereof, may be
exercised solely by delivery to the secretary of the Company or his office of
all of the following prior to the time when such Option or such portion becomes
unexercisable under the Plan or the applicable Stock Option Agreement:

        (a)   Notice in writing signed by the Optionee or other person then
entitled to exercise such Option or portion, stating that such Option or portion
is exercised, such notice complying with all applicable rules established by the
Committee; and

        (b)   (i) Full payment (in cash or by check) for the shares with respect
to which such Option or portion is thereby exercised; or

        (ii)   With the consent of the Committee, either (A) shares of Common
Stock owned by the Optionee duly endorsed for transfer to the Company or
(B) shares of Common Stock issuable to the Optionee upon exercise of the Option,
with a Fair Market Value on the date of Option exercise equal to the aggregate
Option price of the shares with respect to which such Option or portion is
thereby exercised; or

        (iii)  With the consent of the Committee, any combination of the
consideration provided in the foregoing subsections (i) and (ii); and

        (c)   The payment to the Company (or other applicable corporation) of
all amounts, if any, which it is required to withhold under federal, state or
local law in connection with the exercise of the Option; with the consent of the
Committee, either (i) shares of Common Stock owned by the Optionee duly endorsed
for transfer or (ii) shares of Common Stock issuable to the Optionee upon
exercise of the Option, valued at Fair Market Value as of the date of Option
exercise, may be used to make all or part of such payment; and

        (d)   Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any

7

--------------------------------------------------------------------------------



other federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer orders to transfer agents and
registrars; and

        (e)   In the event that the Option or portion thereof shall be exercised
pursuant to Section 5.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option
or portion thereof.

Section 5.4—Rights as Stockholders

        The Optionee shall not be, nor have any of the rights or privileges of,
a stockholder of the Company with respect to any shares purchasable upon the
exercise of any part of an Option unless and until certificates representing
such shares have been issued by the Company to such Optionee.

Section 5.5—Transfer Restrictions

        Unless otherwise approved in writing by the Committee, no shares
acquired upon the exercise of any Option by any Director may be sold, assigned,
pledged, encumbered or otherwise transferred until at least six months have
elapsed from (but excluding) the date that such Option was granted. The
Committee, in its absolute discretion, may impose such other restrictions on the
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such other restriction shall be set forth in the
respective Stock Option Agreement and may be referred to on the certificates
evidencing such shares.


ARTICLE VI
AWARDS OF RESTRICTED STOCK


Section 6.1—Eligibility

        Any Director of the Company or of any corporation which is then a Parent
Corporation or a Subsidiary shall be eligible to be awarded Restricted Stock.

Section 6.2—Award of Restricted Stock

        (a)   An award of Restricted Stock is a grant of shares of Common Stock,
with such shares of Common Stock that may be subject to a risk of forfeiture or
other restrictions that shall expire upon the satisfaction of the terms and
conditions in the Restricted Stock Agreement.

        (b)   The Committee shall from time to time, in its absolute discretion:

        (i)    Determine the Directors (including those to whom Restricted Stock
have been previously awarded under the Plan) as in its opinion should be awarded
Restricted Stock; and

        (ii)   Determine the term of the restrictions placed on the Restricted
Stock; and

        (iii)  Determine the purchase price, if any, and other terms and
conditions applicable to such Restricted Stock, consistent with the Plan.

Section 6.3—Restricted Stock Agreement

        Restricted Stock shall be issued only pursuant to a written Restricted
Stock Agreement, which shall be executed by the Holder and an authorized officer
of the Company and which shall contain such terms and conditions as the
Committee shall determine, consistent with the Plan.

8

--------------------------------------------------------------------------------




Section 6.4—Rights as Stockholders

        Upon delivery of the shares of Restricted Stock to the Holder or the
escrow holder pursuant to Section 6.7, the Holder shall have, unless otherwise
provided by the Committee, all of the rights and privileges of a stockholder of
the Company with respect to said shares, subject to the restrictions in his
Restricted Stock Agreement, including voting rights and the right to receive all
dividends and other distributions paid or made with respect to the shares;
provided, however, that in the discretion of the Committee, any extraordinary
distributions with respect to the Common Stock shall be subject to the
restrictions set forth in Section 6.5.

Section 6.5—Restrictions

        All shares of Restricted Stock issued under this Plan (including any
shares received by Holders with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of each individual Restricted Stock Agreement, be subject to
such restrictions as the Committee, in its absolute discretion, shall provide,
which restrictions may include, without limitation, forfeiture conditions,
restrictions concerning voting rights and transferability and restrictions based
on duration of membership on the Board of the Company or of a Parent Corporation
or a Subsidiary. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire. Unless provided otherwise by the
Committee, if no consideration was paid by the Holder of Restricted Stock upon
issuance, the Holder's rights in unvested Restricted Stock shall lapse upon
Termination of Membership.

Section 6.6—Repurchase of Restricted Stock

        The Committee may provide in the terms of each individual Restricted
Stock Agreement that the Company shall have the right to repurchase from the
holder of Restricted Stock the Restricted Stock then subject to restrictions
under the Restricted Stock Agreement immediately upon a Termination of
Membership of the Holder, at a cash price per share equal to the price paid by
the holder of Restricted Stock for such Restricted Stock; provided, however,
that provision may be made that no such right of repurchase shall exist in the
event of a Termination of Membership without cause, or following a change in
control of the Company or because of the Holder's retirement, death or
disability, term expiration, or otherwise, and provided further that provisions
may be made that the right of repurchase may be exercised at a price less than
the price paid by the Holder in the event of termination for cause, voluntary
termination or otherwise.

Section 6.7—Escrow

        The secretary of the Company or such other escrow holder as the
Committee may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Restricted Stock Agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.

Section 6.8—Legend

        In order to enforce the restrictions imposed upon shares of Restricted
Stock hereunder, the Committee shall cause a legend or legends to be placed on
certificates representing all shares of Restricted Stock that are still subject
to restrictions under Restricted Stock Agreements, which legend or legends shall
make appropriate reference to the conditions imposed thereby.

9

--------------------------------------------------------------------------------





ARTICLE VII
AWARDS OF RESTRICTED STOCK UNITS


Section 7.1—Eligibility

        Any Director of the Company or of any corporation which is then a Parent
Corporation or a Subsidiary shall be eligible to be awarded Restricted Stock
Units.

Section 7.2—Award of Restricted Stock Units

        (a)   An award of a Restricted Stock Unit is a grant of the right to
receive shares of Common Stock in the future, with such right to future delivery
of such shares of Common Stock subject to a risk of forfeiture or other
restrictions that shall expire upon the satisfaction of the terms and conditions
in the Restricted Stock Unit Agreement.

        (b)   The Committee shall from time to time, in its absolute discretion:

        (i)    Determine the Directors (including those to whom Restricted Stock
Units have been previously awarded under the Plan) as in its opinion should be
awarded Restricted Stock Units; and

        (ii)   Determine the term of the vesting period placed on the Restricted
Stock Units; and

        (iii)  Determine the purchase price, if any, and other terms and
conditions applicable to such Restricted Stock Units, consistent with the Plan.

Section 7.3—Restricted Stock Unit Agreement

        Restricted Stock Units shall be issued only pursuant to a written
Restricted Stock Unit Agreement, which shall be executed by the Holder and an
authorized officer of the Company and which shall contain such terms and
conditions as the Committee shall determine, consistent with this Plan.

Section 7.4—Rights as Stockholders

        A Holder of Restricted Stock Units shall not be, nor have any of the
rights or privileges of, a stockholder of the Company with respect to any shares
covered by the Restricted Stock Units unless and until such shares have been
registered on the stock transfer books of the Company in the name of such
Holder.

Section 7.5—Restrictions

        All Restricted Stock Units issued under this Plan (including any units
received by holders thereof with respect to Restricted Stock Units as a result
of stock dividends, stock splits or any other form of recapitalization) shall,
in the terms of each individual Restricted Stock Unit Agreement, be subject to
such restrictions as the Committee, in its absolute discretion, shall provide,
which restrictions may include, without limitation, forfeiture conditions,
restrictions concerning voting rights and vesting and transferability and
restrictions based on duration of membership on the Board of the Company or of a
Parent Corporation or a Subsidiary. Restricted Stock Units may not be sold or
encumbered until all restrictions are terminated or expire. Unless provided
otherwise by the Committee, if no consideration was paid by the Holder of
Restricted Stock Units upon issuance, the Holder's rights in unvested Restricted
Stock Units shall lapse upon Termination of Membership.

10

--------------------------------------------------------------------------------





ARTICLE VIII
ADMINISTRATION


Section 8.1—Committee

        The Committee shall consist of two or more members of the Board,
appointed by and holding office at the pleasure of the Board, each of whom is a
"non-employee director" as defined by Rule 16b-3. Appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board. Vacancies in the
Committee shall be filled by the Board.

Section 8.2—Duties and Powers of Committee

        It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions. The Committee
shall have the power to interpret the Plan and the Options, Restricted Stock and
Restricted Stock Unit Agreements issued hereunder and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. The Board shall have
no right to exercise any of the rights or duties of the Committee under the
Plan.

Section 8.3—Majority Rule

        The Committee shall act by a majority of its members in office. The
Committee may act either by vote at a meeting or by a memorandum or other
written instrument signed by a majority of the Committee.

Section 8.4—Compensation; Professional Assistance; Good Faith Actions

        Members of the Committee shall receive such compensation for their
services as members as may be determined by the Board. All expenses and
liabilities incurred by members of the Committee in connection with the
administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and its officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Optionees, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Options, Restricted Stock and Restricted
Stock Units granted or awarded hereunder, and all members of the Committee shall
be fully protected by the Company in respect to any such action, determination
or interpretation.


ARTICLE IX
OTHER PROVISIONS


Section 9.1—Consideration

        In consideration of the granting of an Award under the Plan, the Holder
shall agree, in the written Stock Option Agreement, Restricted Stock Agreement
or Restricted Stock Unit Agreement, to remain a member of the Board of the
Company or of a Parent Corporation or a Subsidiary for a period of at least one
year after the Award is granted; provided, however, that the Committee may
require that the Holder provide additional consideration for such Award.

Section 9.2—Awards Not Transferable

        No Award or interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Holder or his successors in
interest or shall be subject to disposition by transfer,

11

--------------------------------------------------------------------------------




alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 9.2 shall prevent any transfer of a Transferable Option in accordance
with its terms or any transfer by will or by the applicable laws of descent and
distribution.

Section 9.3—Conditions to Issuance of Stock Certificates

        The shares of stock issuable and deliverable under upon the Plan may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. The Company shall not be required to issue
or deliver any certificate or certificates for shares of stock under the Plan
prior to fulfillment of all of the following conditions:

        (a)   The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

        (b)   The completion of any registration or other qualification of such
shares under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

        (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

        (d)   The payment to the Company (or other applicable corporation) of
all amounts, if any, which it is required to withhold under federal, state or
local law in connection with the Award; and

        (e)   With respect to the exercise of an Option, the lapse of such
reasonable period of time following the exercise of the Option as the Committee
may establish from time to time for reasons of administrative convenience.

Section 9.4—Adjustments in Outstanding Awards

        In the event that the outstanding shares of Common Stock subject to
Awards are hereafter changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation, by reason
of reorganization, merger, consolidation, recapitalization or reclassification,
or the number of shares is increased or decreased by reason of a stock split-up,
stock dividend, combination of shares or any other increase or decrease in the
number of such shares of Common Stock effected without receipt of consideration
by the Company (provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been "effected without receipt of
consideration"), the Committee shall make appropriate adjustments in the number
and kind of shares as to which all outstanding Awards, or portions thereof then
unexercised or unvested, shall be exercisable or granted upon any Awards, to the
end that after such event the Holder's proportionate interest shall be
maintained as before the occurrence of such event. Such adjustment in an
outstanding Award shall be made without change in the total price applicable to
the Award or the unexercised portion of an Option (except for any change in the
aggregate price resulting from rounding-off of share quantities or prices) and
with any necessary corresponding adjustment in Option price per share. Any such
adjustment made by the Committee shall be final and binding upon all Holders,
the Company and all other interested persons.

12

--------------------------------------------------------------------------------




Section 9.5—Term of the Plan

        The term of the Plan shall expire ten years from the Effective Date,
unless the Plan is sooner terminated by the Board or unless the term of the Plan
is extended by the Board, subject to approval by the Company's stockholders. No
Award may be granted during any period of suspension of the Plan or after
termination of the Plan.

Section 9.6—Amendment, Suspension or Termination of the Plan

        The Plan may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee.
However, without approval of the Company's stockholders given within twelve
months before or after the action by the Committee, no action of the Committee
may, except as provided in Section 2.3, increase any limit imposed in
Section 2.1 on the maximum number of shares which may be issued on the exercise
of Options or awarded as Restricted Stock or the vesting of Restricted Stock
Units, materially modify the eligibility requirements of Sections 3.1, 6.1 or
7.1, reduce the minimum Option price requirements of Section 4.2, extend the
limit imposed in Section 9.5 on the period during which Awards may be granted,
or amend or modify the Plan in a manner requiring stockholder approval under
Rule 16b-3. Neither the amendment, suspension nor termination of the Plan shall,
without the consent of the Holder, alter or impair any rights or obligations
under any Award theretofore granted.

Section 9.7—No Right to Continued Board Membership

        Nothing in this Plan or in any Stock Option Agreement, Restricted Stock
Agreement or Restricted Stock Unit Agreement hereunder shall confer upon any
Holder any right to continue as a member of the Board of the Company or of any
Parent Corporation or any Subsidiary or shall interfere with or restrict in any
way the rights otherwise conferred on or reserved to the Board and the
stockholders of the Company, its Parent Corporations and its Subsidiaries,
and/or the stockholders of any of them, to terminate any Holder's Board
membership at any time for any reason whatsoever, with or without cause.

Section 9.8—Effect of Plan Upon Other Option and Compensation Plans

        The adoption of this Plan shall not affect any other compensation or
incentive plans in effect for the Company, any Parent Corporation or any
Subsidiary. Nothing in this Plan shall be construed to limit the right of the
Company, any Parent Corporation or any Subsidiary (a) to establish any other
forms of incentives or compensation for members of the Board of the Company, any
Parent Corporation or any Subsidiary or (b) to grant or assume options,
restricted stock or restricted stock units otherwise than under this Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options, restricted stock or restricted
stock units in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association.

Section 9.9—Titles

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of the Plan.

Section 9.10—Conformity to Securities Laws

        The Plan is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and Awards shall be
granted and may be

13

--------------------------------------------------------------------------------




exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and Awards
granted hereunder shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

*    *    *    *

I hereby certify that the foregoing Plan was duly adopted by the Compensation
Committee of the Board of Directors of Owens-Illinois, Inc. on March 23, 2004.

        Executed as of the 24th day of March, 2004.

    /s/ James W. Baehren

--------------------------------------------------------------------------------

Secretary
Corporate Seal
 
 

14

--------------------------------------------------------------------------------





QuickLinks


2004 EQUITY INCENTIVE PLAN FOR DIRECTORS OF OWENS-ILLINOIS, INC.
ARTICLE I DEFINITIONS
ARTICLE II SHARES SUBJECT TO PLAN
ARTICLE III GRANTING OF OPTIONS
ARTICLE IV TERMS OF OPTIONS
ARTICLE V EXERCISE OF OPTIONS
ARTICLE VI AWARDS OF RESTRICTED STOCK
ARTICLE VII AWARDS OF RESTRICTED STOCK UNITS
ARTICLE VIII ADMINISTRATION
ARTICLE IX OTHER PROVISIONS
